 

\OOO-~JO\U‘\-l>k.»[\)>_a

[\)[\)[\J{\_)>_as~)d»-\)-a>_\»-\»-A>_x»_~

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-024-JLR
Plainarr, `
ORDER TO CONTINUE PRETRIAL
V. § MOTIONS DEADL]NE
JAMES HENDRIX, )
Defendant. §

 

 

 

THIS COURT has reviewed the parties’ Stipulated motion to continue the
pretrial motions deadline and all the records in this oase.

IT IS NOW ORDERED that the due date for pretrial motions is extended from
February 27, 2019, to April 1, 2019.

DATED this 935 day of

 

UNITED ST TES DISTRICT JUDGB

P'r.esented by:

S/ Chloe AkerS
Assistant Federal Public Defender
Attorney for J ames Hendrix

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE PRETRIAL 1601 Fiah Avenue, suite r100

MOTIONS D]§ADL[NE Seattlc, Washington 98101
(James Hendrzx, CR19-024-JLR) - 1 (206) 553-1100

 

 

